Per Curiam.
The signature of a party is prima fa^ie evidence of execution; and though it is less forcible than if the body of the instrument were also in his handwriting, the difference is but in the degree. A man may be more readily entrapped where he did not write the paper, for it is less certain that he knew its contents; yet the legal presumption, till rebutted, is in favour of fairness; and it coincides in this instance, with the presumption which the law deduces from the ordinary routine of business in the course of affairs. Though the alleged will was not in the handwriting of the testator, his signature was at least evidence to go to the jury.
Judgment reversed, and a venire de novo awarded.